       Case 1-21-40301-ess            Doc 49       Filed 07/06/21   Entered 07/06/21 16:44:36




KLESTADT WINTERS JURELLER
  SOUTHARD & STEVENS, LLP
200 W 41st Street, 17th Floor
New York, NY 10036
Telephone: (212) 972-3000
Facsimile: (212) 972-2245
Fred Stevens
Christopher J. Reilly

Counsel to Zachary Silver, Scott Silver and Wash
  Funding LLC

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                      :
                                                           :        Chapter 7
QB WASH LLC,                                               :
                                                           :        Case No. 21-40301 (ESS)
                                   Debtor.                 :
-----------------------------------------------------------x

        OBJECTION AND STATEMENT IN RESPONSE TO MOTION OF 138-77
       QUEENS BLVD LLC FOR AN ORDER PURSUANT TO RULE 2004 OF THE
        FEDERAL RULES OF BANKRUPTCY PROCEDURE DIRECTING THE
       PRODUCTION OF DOCUMENTS BY AND ORAL EXAMINATION OF THE
        DEBTOR’S PRINCIPAL AND CERTAIN RELATED PARTIES AND THE
               PRODUCTION OF DOCUMENTS BY THE DEBTOR

TO THE HONORABLE ELIZABETH S. STONG,
UNITED STATES BANKRUPTCY JUDGE:

        Zachary Silver, Scott Silver and Wash Funding LLC (“Wash Funding,” and together with

the other parties, the “Silvers”), by their counsel, Klestadt Winters Jureller Southard & Stevens,

LLP, as and for their objection and response (the “Objection”) to the motion of 138-77 Queens

Blvd LLC (the “Landlord”) for an order directing the oral examination and production of

documents from the Silvers in connection with the above-referenced debtor’s (the “Debtor”)

bankruptcy case [Docket No. 43] (the “Motion”), respectfully set forth and represent as follows:
      Case 1-21-40301-ess         Doc 49     Filed 07/06/21   Entered 07/06/21 16:44:36




                                 PRELIMINARY STATEMENT

       The Debtor was a financially unsuccessful carwash purchased by Zachary Silver through

the Debtor in 2016 for $2.53 million with loans from his family and the third-party seller. The

Debtor’s business failed for many reasons including: (i) that the Debtor paid too much for the

carwash and carried an unsustainable amount of debt as a result; (ii) the steep increases in

minimum wage in New York City commencing in December 2018; (iii) the overpriced lease

with the Landlord; and finally (iv) the COVID-19 pandemic. The Debtor’s story is not atypical

and is one that this Court sees on a regular basis.

       The Motion is the continuation of the needless and unproductive hostile dispute between

the Debtor and Landlord that precipitated the bankruptcy filing. The Debtor needed and sought a

decrease in rent from the Landlord. The Landlord refused and fought the Debtor over the

request. The Landlord won and the Debtor is now out of the space and liquidating under Chapter

7. The Landlord goes to extreme and personal measures in the Motion to vilify the Debtor’s

principal and his family, but it is the Silvers who have lost approximately $2 million in the

Debtor. Nobody is more disappointed by the Debtor’s demise than the Silvers.

       The discovery sought by the Landlord is motivated solely by hostility, is inappropriately

personal, and is not a proper use of Rule 2004. That said, the Silvers would not necessarily

object to certain of the discovery sought by the Landlord if it were appropriately sought by the

impartial and experienced Trustee, who is represented by competent counsel. Indeed, the Silvers

have responded to and have provided all documents and information requested by the Trustee.

In addition, the Silvers agreed without any fight to the avoidance of Wash Funding’s lien against

the Debtor’s property as potentially preferential. The Silvers are here to cooperate with the

Trustee but should not be subjected to the continuing campaign of harassment by the Landlord.



                                                  2
      Case 1-21-40301-ess         Doc 49      Filed 07/06/21      Entered 07/06/21 16:44:36




If the discovery sought by the Landlord is actually necessary and not designed just to harass the

Silvers, the Silvers expect the Trustee will ask for it. The motivation to harass is also highlighted

by the fact that it is quite unlikely that the Landlord will see a distribution in this small asset case

considering administrative expenses and the existence of a large, priority tax claim.

        Contrarily, the Silvers believe that the focus of any examination should be on the

Landlord. While the Silvers lost around $2 million with the Debtor, the Landlord just inherited

the Debtor’s fully equipped carwash which upon information and belief is now being advertised

for sale at around $1.5 million (see advertisements annexed hereto as Exhibit A). To the Silvers’

knowledge, the Landlord has no intention of voluntarily sharing any of the sale proceeds with the

Debtor’s estate and has received an unbelievable windfall as a result of the Debtor’s demise. It is

the Landlord who has benefited at the expense of the Debtor’s estate and not the Silvers.

        For all the foregoing reasons and for those set forth below, the Silvers respectfully

request that the Landlord’s Motion be denied.           The Silvers would have no objection to

continuing to provide the Trustee – who is motivated by legitimate purposes – with documents

and information as they have already been doing.

                                  RELEVANT BACKGROUND

        1.      On or around June 2, 2010, the Landlord and Blvd Wash & Lube Ltd. entered into

a twenty-five year lease agreement (the “Lease”) for the premises occupied by a carwash located

at 138-77 Queens Blvd., Jamaica, New York 11435 (the “Carwash”). Blvd Wash & Lube Ltd.

was owned by Joseph and Nicholas Capparelli (collectively with Blvd Wash & Lube Ltd., the

“Capparellis”).




                                                   3
      Case 1-21-40301-ess         Doc 49     Filed 07/06/21     Entered 07/06/21 16:44:36




       2.      At some point between 2010 and 2016, the Capparellis sold the Carwash to LB

One LLC, d/b/a Boulevard Auto Spa (the “Seller”) and the Landlord consented to the assignment

of the Lease to the Seller.

       3.      On or around December 4, 2015, the Debtor entered into a contract with the Seller

to purchase the Carwash. The Debtor purchased the Carwash from the Seller for a total purchase

price of $2,530,000. The purchase price was funded by a note issued by the Debtor to the Seller

in the face amount of $1,330,000 (the “Seller Note”), and a loan in the amount of $1,174,321.09

made by a Silver family trust (the “Silver Trust I”). The loan from the Silver Trust I was used to

pay off a prior obligation of the Seller to the Capparellis. The Debtor and Seller closed on the

transaction on January 8, 2016.

       4.      Following acquisition of the Carwash, the Debtor realized that the Carwash was

not nearly as profitable as it was understood to be. Subsequently, the Seller Note was paid off

for a lump sum payment of $967,500. That payoff was funded by another loan from a Silver

family trust (the “Silver Trust II,” and collectively with the Silver Trust I, the “Silver Trusts”),

increasing the Silvers’ investment in the Debtor to over $2 million. On June 9, 2017, the Debtor

issued an amended and restated secured promissory note to the Silver Trust I, and an original

secured promissory note to the Silver Trust II on account of the loans each made to the Debtor

(the “Silver Loan I” and “Silver Loan II,” respectively, and collectively, the “Silver Loans”).

Neither of the Silver Trusts took steps to timely perfect the security interests they were granted in

the Debtor’s assets.

       5.      On or around June 15, 2020, the Silvers created Wash Funding for the purpose of

receiving, holding and enforcing the Silver Loans, and the Silver Trusts assigned their respective




                                                 4
      Case 1-21-40301-ess        Doc 49     Filed 07/06/21      Entered 07/06/21 16:44:36




Silver Loans to Wash Funding. On June 29, 2020, Wash Funding recorded a UCC-1 financing

statement evidencing and perfecting its security interest in the Debtor’s assets.

       6.      After losing its fights with the Landlord, the Debtor had no alternative but to file

for bankruptcy protection before this Court on February 8, 2021 (the “Petition Date”). David J.

Doyaga, Sr. was subsequently appointed chapter 7 trustee (the “Trustee”) of the Debtor’s estate

and has since duly qualified and is currently serving as permanent trustee.

       7.      Shortly after his appointment, the Trustee raised the issue that perfection of Wash

Funding’s security interest in the Debtor’s assets was preferential because it took place within

one year of the Petition Date. Without any challenge, Wash Funding entered into a stipulation

with the Trustee on or around May 27, 2021, which was “So Ordered” by this Court on June 2,

2021, avoiding Wash Funding’s security interest [Docket No. 40].

       8.      The Silvers estimate their losses in connection with the Debtor at around $2

million. The Trustee is currently ably conducting his investigation and the Silvers have been

both cooperative and responsive.

       9.      Upon information and belief, the Landlord has now leased the premises and

Carwash to the Capparellis and have, upon information and belief, marketed it for sale at

approximately $1.5 million.     This is at least the second time that the Capparellis and the

Landlord have worked together to flip the Carwash.

                                          OBJECTION

       10.     Courts have placed limits on Rule 2004 discovery and have broad discretion in

limiting such discovery. The bankruptcy court in In re MF Global Inc., 2013 WL 74580, at *1

(Bankr. S.D.N.Y. 2013), explained parameters for limiting examinations as follows:

       In granting a Rule 2004 examination request, the bankruptcy court is required to
       make a finding of good cause for the examination. ePlus, Inc. v. Katz (In re

                                                 5
      Case 1-21-40301-ess         Doc 49     Filed 07/06/21      Entered 07/06/21 16:44:36




       Metiom, Inc.), 318 B.R. 263, 268 (S.D.N.Y. 2004). Good cause is shown if the
       examination sought is “necessary to establish the claim of the party seeking the
       examination, or if denial of such request would cause the examiner undue
       hardship or injustice.” Id. (citations omitted); see also In re Express One Int’l,
       Inc., 217 B.R. 215, 217 (Bankr. E.D.Tex. 1998). The court must also weigh the
       relevance of the discovery against the burden it will impose on the producing
       party. In re Coffee Cupboard, Inc., 128 B.R. 509, 514 (Bankr. E.D.N.Y. 1991);
       see also In re Texaco Inc., 79 B.R. 551, 553 (Bankr. S.D.N.Y. 1987) (“[T]he
       examination should not be so broad as to be more disruptive and costly to the
       [producing party] than beneficial to the [requesting party].”). Rule 2004 cannot be
       used for “purposes of abuse or harassment” and it “cannot stray into matters
       which are not relevant to the basic inquiry.” In re Mittco, Inc., 44 B.R. 35, 36
       (Bankr. E.D.Wis. 1984).

       11.     There are important limits to the scope of an examination taken pursuant to Rule

2004. See In re Cinderella Clothing Industries, Inc., 93 B.R. 373 (Bankr. E.D.Pa. 1988). A Rule

2004 examination should only be used for the legitimate purpose of obtaining information

relating to “the acts, conduct, or property or to the liabilities and financial condition of the debtor

or to any matter which may affect the administration of the debtor’s right to a discharge.” Fed. R.

Bankr. P. 2004. The examination of a witness about matters having no relationship or no effect

on the administration of an estate is improper. In re Johns–Manville, Inc., 42 B.R. 362, 364

(S.D.N.Y. 1984). Furthermore, like other methods of discovery, Rule 2004 examinations may

not be used to annoy, embarrass or oppress the party being examined. In re Drexel Burnham

Lambert Group, Inc., 123 B.R. 702, 712 (Bankr. S.D.N.Y. 1991).

       12.     Rule 2004 requires a balance of the competing interests of the parties, weighing

the relevance of and necessity of the information sought by examination.                Relevance of

information sought does not alone demonstrate that there is good cause for requiring production.

In re Coffee Cupboard, Inc. 128 B.R. at 514.

       13.     Courts deny requests for leave to conduct Rule 2004 examinations when the

movant seeks discovery into matters that are not relevant to its basic inquiry or if the movant



                                                  6
      Case 1-21-40301-ess          Doc 49     Filed 07/06/21    Entered 07/06/21 16:44:36




seeks the examination for purposes of abuse or harassment. In re Mittco, Inc., 44 B.R. at 36; In re

Texaco, Inc., 79 B.R. at 553 (“[T]he scope of [a Rule 2004] examination is not limitless; the

examination [of the debtor] should not be so broad as to be more disruptive and costly to the

debtor than beneficial to the creditor.”); In re Duratech Industries, Inc., 241 B.R. 283, 289

(E.D.N.Y. 1999) (in upholding the bankruptcy court’s decision to deny a creditor’s Rule 2004

application, the court held that “[t]here are, however, limits to the scope of Rule 2004

examinations. Significantly, Rule 2004 examinations may not be used for the purposes of abuse

or harassment.”); see also, In re Martin, 208 B.R. 807, 810-11 (N.D.N.Y. 1997) (denial of Rule

2004 motion for impermissible purpose of abuse and harassment), aff’d, 1998 WL 405966, at 3

(2d Cir. 1998).

       14.        For the reasons set forth below, the Motion should be denied.

   a. The Proposed Rule 2004 Examinations are Designed to Harass the Silvers

       15.        The Landlord is clearly angry that the Debtor did not pay rent during the year

leading up to the Petition Date during the COVID-19 pandemic. The Landlord is entitled to be

frustrated. The Silvers are similarly frustrated that the Landlord would not give a reasonable rent

reduction. However, the Landlord’s frustration has inappropriately turned to a vendetta, and the

Motion is designed to further the vendetta rather than further the legitimate interests of the

Debtor’s estate.

       16.        Rule 2004 applications are typically short in length and state a simple

investigatory purpose by the applicant. The Motion is something very different. It spans 17

pages and is accompanied by over-120 pages of exhibits. The Landlord goes to great lengths to

discuss irrelevant information about Scott Silver and his current position at a company unrelated

to the Debtor making conclusory and unnecessary comments such as, “[t]he diversion of assets


                                                  7
       Case 1-21-40301-ess             Doc 49       Filed 07/06/21         Entered 07/06/21 16:44:36




from Debtor to insider-related parties while insolvent thus was carried out by an individual with

deep expertise in debtor-creditor law.” The Landlord also goes out of its way to disparage the

Debtor’s principal and his testimony at the meeting of creditors.

         17.      What is clear from the Motion is that the Landlord hates the Silvers and the

Motion is designed to harass the Silvers. Indeed, the likelihood that the Landlord will receive a

distribution in this case is slim yet the Landlord is seeking discovery from four parties including

an exhaustive list of documents.

    b. If the Discovery Sought is Necessary, the Trustee Should be the One Obtaining it

         18.      The hypothetical causes of action that the Landlord seeks discovery on would

belong to the Debtor’s estate under the exclusive purview of the Trustee. The Trustee is a very

experienced professional and impartial fiduciary and has employed experienced and competent

counsel. If anything that the Landlord is seeking is actually important to the administration of

the Debtor’s estate, the Trustee is the right person to seek it because the Trustee is tasked with

administering the estate and because of the Landlord’s clear animus towards the Silvers. 1

         19.      Indeed, the Trustee is doing his job and doing it well. The Trustee already

successfully demanded and obtained the avoidance of Wash Funding’s lien and has requested

relevant documents and information from the Silvers, which the Silvers have provided

expeditiously. The Trustee is more than capable of conducting any necessary discovery of the

Silvers, without the inappropriate hostility and harassment of the Landlord.




1
    A creditor’s right to seek this type of information might be more appropriate in an individual’s chapter 7 case
where the creditor is seeking information related to claims that it may bring objecting to the dischargeability of debt
or the debtor’s discharge, but not here where the discovery is solely related to potential claims that would belong
exclusively to the Trustee.

                                                          8
      Case 1-21-40301-ess         Doc 49     Filed 07/06/21     Entered 07/06/21 16:44:36




   c. It is the Landlord who has Real Exposure to the Debtor’s Estate

       20.     The Silvers have lost around $2 million investing in the Debtor. Meanwhile, the

Landlord was out only a year’s rent which it values at around $360,000 but has now taken over

the Carwash for free which, upon information and belief, it values at $1.5 million. It is clear who

the winner and losers are here.

       21.     The Landlord has now been a part of a number of sales of the Carwash in the last

ten years – first with the Capparellis, then from the Capparellis to the Seller, then from the Seller

to the Debtor, and now by the Landlord and Capparellis to yet another party. The Landlord

knows all too well that the Carwash does not produce enough value to support what the Silvers

paid for it, and yet it gladly facilitated the doomed transaction. Likewise, the Landlord probably

knew that the Carwash was not worth what the Capparellis sold it to the Seller for.

       22.     If there is a question to be asked, it is why the Landlord did not receive a

fraudulent transfer in connection with obtaining for free the Debtor’s Carwash, which the Silvers

paid over $2.5 million for in 2016 and which is now believed to be listed for sale at $1.5 million,

an issue the Trustee or the Silvers may pursue another day.




                                    [Continued on next page]




                                                 9
      Case 1-21-40301-ess       Doc 49    Filed 07/06/21      Entered 07/06/21 16:44:36




                                       CONCLUSION

       23.     It is respectfully submitted that this Court should not permit the Landlord to

exercise its hostilities against the Silvers through judicially sanctioned discovery under Rule

2004. The Trustee should conduct whatever investigation he deems appropriate and only if the

Landlord believes the Trustee has fallen short should the Landlord be able to pursue the type of

discovery it currently seeks.

Dated: New York, New York
       July 6, 2021
                                                   KLESTADT WINTERS JURELLER
                                                    SOUTHARD & STEVENS, LLP


                                           By: /s/ Fred Stevens
                                               Fred Stevens
                                               Christopher J. Reilly
                                               200 W. 41st Street, 17th Floor
                                               New York, New York 10036
                                               Tel: (212) 972-3000
                                               Fax: (212) 972-2245
                                               Email: fstevens@klestadt.com
                                                       creilly@klestadt.com

                                                   Counsel to Zachary Silver, Scott Silver and
                                                     Wash Funding LLC




                                              10
Case 1-21-40301-ess   Doc 49   Filed 07/06/21   Entered 07/06/21 16:44:36




                      Exhibit A



  Carwash Sale Advertisements
Case 1-21-40301-ess   Doc 49   Filed 07/06/21   Entered 07/06/21 16:44:36
Case 1-21-40301-ess   Doc 49   Filed 07/06/21   Entered 07/06/21 16:44:36
Case 1-21-40301-ess   Doc 49   Filed 07/06/21   Entered 07/06/21 16:44:36
Case 1-21-40301-ess   Doc 49   Filed 07/06/21   Entered 07/06/21 16:44:36
Case 1-21-40301-ess   Doc 49   Filed 07/06/21   Entered 07/06/21 16:44:36
